Exhibit 10.7

FIRST AMENDMENT TO

INTELLECTUAL PROPERTY SECURITY AGREEMENT

(Borrower)

This FIRST AMENDMENT TO INTELLECTUAL PROPERTY SECURITY AGREEMENT (this
“Amendment”) is made as of the 23rd day of February, 2009 among:

(a) JUPITERMEDIA CORPORATION, a Delaware corporation, to be known as
WebMediaBrands Inc. (“Borrower”); and

(b) KEYBANK NATIONAL ASSOCIATION, as administrative agent for the benefit of the
Lenders, as hereinafter defined (“Agent”).

WHEREAS, Borrower entered into that certain Credit and Security Agreement, dated
as of July 12, 2007, with the lenders named therein (the “Lenders”), Agent, and
Citizens Bank, N.A., as the syndication agent (as amended, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, Borrower and Agent entered
into that certain Intellectual Property Security Agreement, dated as of July 12,
2007 (as the same may from time to time be amended, restated or otherwise
modified, the “IP Security Agreement”);

WHEREAS, Borrower and KeyBank National Association, in its own capacity and not
as agent for the Lenders (“KeyBank”), entered into that certain hedge agreement,
the terms and conditions of which are governed by that certain 1992 ISDA Master
Agreement between Borrower and KeyBank, dated as of July 19, 2007 (the “Master
Agreement”), and evidenced by that certain Confirmation between Borrower and
KeyBank, dated as of July 19, 2007, executed in accordance with the Master
Agreement (collectively, the “Swap Agreement”);

WHEREAS, on the date hereof, Borrower is terminating the Commitment under the
Credit Agreement, pursuant to the terms of that certain Payoff Letter, dated as
of February 23, 2009, from Agent, and acknowledged and agreed to by Borrower;

WHEREAS, notwithstanding the termination of the Credit Agreement, the
obligations under the Swap Agreement (together with any other obligations owing
to KeyBank under the Master Agreement, collectively, the “Swap Obligations”)
that are currently secured pursuant to the Credit Agreement (and certain other
security documents executed in connection therewith, including the IP Security
Agreement) will be permitted to remain outstanding after the termination of the
Credit Agreement;

WHEREAS, Borrower and Agent desire to amend the IP Security Agreement so that
the IP Security Agreement only continues to secure the Swap Obligations;

WHEREAS, each capitalized term used herein and defined in the IP Security
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the IP Security Agreement; and



--------------------------------------------------------------------------------

WHEREAS, unless otherwise specifically provided herein, the provisions of the IP
Security Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrower and Agent agree as
follows:

1. Amendment to Introductory Paragraph. The introductory paragraph of the IP
Security Agreement is hereby amended to delete therefrom the phrase “as
administrative agent under the Credit Agreement, as hereinafter defined”, and to
insert in place thereof the phrase “as administrative agent for itself and any
other Persons that participate in the Swap Obligations”.

2. Amendment to Recitals. Section 1 of the IP Security Agreement is hereby
amended to delete Section 1 therefrom and to insert in place thereof the
following:

1. Recitals.

Borrower has entered into that certain ISDA Master Agreement, dated as of
July 19, 2007, with KeyBank (as the same may from time to time be amended,
restated or otherwise modified, the “Master Agreement”), as evidenced by that
certain Confirmation, dated as of July 19, 2007, executed in accordance with the
Master Agreement (the “Confirmation”, and together with the Master Agreement,
collectively, the “Swap Agreement”).

Borrower deems it to be in its direct pecuniary and business interests that
Borrower continue to obtain from the Lenders, as hereinafter defined, the
financial accommodations provided for in the Swap Agreement.

Borrower understands that the Lenders are willing to continue to grant such
financial accommodations to Borrower only upon certain terms and conditions, one
of which is that Borrower continue to grant to Agent, for the benefit of the
Lenders, a security interest in the Collateral, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of the Lenders
continuing to grant the financial accommodations provided for under the Swap
Agreement and for other valuable consideration.

3. Amendment to the Introductory Clause of Section 2. Section 2 of the IP
Security Agreement is hereby amended to delete the introductory clause therefrom
and to insert in place thereof the following:

“Except as specifically defined herein, terms that are defined in the U.C.C. are
used herein as so defined. As used in this Agreement, the following terms shall
have the following meanings:”

 

2



--------------------------------------------------------------------------------

4. Amendment to Definitions. Section 2 of the IP Security Agreement is hereby
amended to delete the definitions of “Obligations” therefrom and to insert in
place thereof the following:

“Obligations” means, collectively, (a) all present and future obligations and
liabilities of any kind incurred by Borrower pursuant to the Swap Agreement,
including all Transactions, as defined in the Swap Agreement, entered into
thereunder and all termination values, expenses and damages payable in
accordance with the terms thereof; (b) interest from time to time accruing on
any of the foregoing, and all fees and other amounts payable by Borrower
pursuant to the Swap Agreement or any other Loan Document; and (c) all Related
Expenses.

5. Additions to Definitions. Section 2 of the IP Security Agreement is hereby
amended to add the following new definitions thereto:

“Business Day” means any day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio or New York, New York.

“Companies” means Borrower and all subsidiaries of Borrower.

“Company” means Borrower or a subsidiary of Borrower.

“KeyBank” means KeyBank National Association, a national banking association,
and its successors and assigns.

“Lender” or “Lenders” means KeyBank.

“Loan Documents” means, collectively, this Agreement, the Swap Agreement, any
documents executed in connection with the Swap Agreement, and any documents that
secure the Swap Agreement, and any document executed by Borrower in connection
with obligations that are secured by the security interest granted under this
Agreement; as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced, and any other document delivered pursuant
thereto.

“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, properties or financial condition of the Companies taken as a whole,
(b) the rights and remedies of Agent or the Lenders under any Loan Document,
(c) the ability of any Company to perform its obligations under any Loan
Document to which it is a party, or (d) the legality, validity, binding effect
or enforceability against any Company of any Loan Document to which it is a
party.

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, governmental authority or any
other entity.

 

3



--------------------------------------------------------------------------------

“Proceeds” means (a) proceeds as defined in the U.C.C., and any other proceeds,
and (b) whatever is received upon the sale, exchange, collection or other
disposition of Collateral or proceeds, whether cash or non-cash. Cash proceeds
include, without limitation, moneys, checks and Deposit Accounts. Proceeds
include, without limitation, any Account arising when the right to payment is
earned under a contract right, any insurance payable by reason of loss or damage
to the Collateral, and any return or unearned premium upon any cancellation of
insurance. Except as expressly authorized in this Agreement, the right of Agent
and the Lenders to Proceeds specifically set forth herein or indicated in any
financing statement shall never constitute an express or implied authorization
on the part of Agent or any Lender to a Company’s sale, exchange, collection or
other disposition of any or all of the Collateral.

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by Agent,
or imposed upon or asserted against Agent or any Lender, in any attempt by Agent
and the Lenders to (i) enforce this Agreement, the Swap Agreement or any Related
Writing, or to obtain, preserve or perfect any security interest evidenced by
this Agreement, the Swap Agreement or any Related Writing; (ii) obtain payment,
performance or observance of any and all of the Obligations; or (iii) maintain,
insure, audit, collect, preserve, repossess or dispose of any of the collateral
securing the Obligations or any part thereof, including, without limitation,
costs and expenses for appraisals, assessments and audits of any Company or any
such collateral; or (b) incidental or related to (a) above, including, without
limitation, interest thereupon from the date incurred, imposed or asserted until
paid at the Default Rate, as defined in the Swap Agreement.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by Borrower, any guarantor of
payment or any mortgagor, or any officers or agents of any of the foregoing, to
Agent or the Lenders pursuant to or otherwise in connection with the
Obligations.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
Ohio.

6. Amendment to Representations and Warranties. Section 4 of the IP Security
Agreement is hereby amended to delete subsections 4.3 and 4.4 therefrom and to
insert in place thereof, respectively, the following:

4.3. Except as set forth on Schedule 2 hereto, Borrower has no knowledge of any
material claim that the use of any of the Collateral does or may violate the
rights of any Person.

4.4 Except as set forth on Schedule 3 hereto, Borrower is the sole and exclusive
owner of the entire and unencumbered right, title and interest in and to the
Collateral, free and clear of any liens, charges and encumbrances, including,
without

 

4



--------------------------------------------------------------------------------

limitation, pledges, assignments, licenses, registered user agreements and
covenants by Borrower not to sue third Persons.

7. Amendment to Event of Default. Section 8 of the IP Security Agreement is
hereby amended to delete subsection 8.1 therefrom and to insert in place thereof
the following:

8.1. Any of the following shall constitute an Event of Default under this
Agreement: (a) an Event of Default, as defined in the Swap Agreement, shall
occur under the Swap Agreement; (b) any representation, warranty or statement
made by Borrower in or pursuant to this Agreement or in any other writing
received by Agent or the Lenders in connection with the Obligations shall be
false or erroneous in any material respect; or (c) Borrower shall fail or omit
to perform or observe any agreement made by Borrower in or pursuant to this
Agreement or in any other writing received by Agent or the Lenders pursuant
hereto, and such failure or omission to perform or observe such agreement or
other writing shall not have been fully corrected within thirty (30) days after
the earlier of (i) any financial officer of Borrower becomes aware of the
occurrence thereof, or (ii) the giving of written notice thereof to Borrower by
Agent that the specified failure or omission is to be remedied.

8. Amendment to New Collateral. Section 15 of the IP Security Agreement is
hereby amended to delete Section 15 therefrom and to insert in place thereof the
following:

15. New Collateral. If, before the Obligations shall have been irrevocably paid
in full and the Swap Agreement terminated, Borrower shall obtain rights to any
new Collateral, the provisions of this Agreement hereby shall automatically
apply thereto as if the same were identified on Schedule 1 as of the date hereof
and Borrower shall give Agent prompt written notice thereof.

9. Amendment to Termination. Section 17 of the IP Security Agreement is hereby
amended to delete Section 17 therefrom and to insert in place thereof the
following:

17. Termination. At such time as the Obligations shall have been irrevocably
paid in full and the Swap Agreement terminated and not replaced by any other
credit facility with Agent, Borrower shall have the right to terminate this
Agreement. Upon written request of Borrower, Agent shall execute and deliver to
Borrower all deeds, assignments, and other instruments as may be necessary or
proper to release Agent’s security interest in the Collateral and to re-vest in
Borrower full title to the Collateral, subject to any disposition thereof that
may have been made by Agent, for the benefit of the Lenders, pursuant hereto.

10. Amendment to Modifications. Section 21 of the IP Security Agreement is
hereby amended to delete Section 21 therefrom and to insert in place thereof the
following:

21. Modifications. This Agreement may be amended or modified only by a writing
signed by Borrower and Agent. In the event that any provision of this Agreement

 

5



--------------------------------------------------------------------------------

is deemed to be inconsistent with any provision of any other document, other
than the Swap Agreement, the provisions of this Agreement shall control.

11. Amendment to Notice. Section 23 of the IP Security Agreement is hereby
amended to delete Section 23 therefrom and to insert in place thereof the
following:

23. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to Borrower, mailed or delivered to it,
addressed to it at the address specified as Borrower’s notice address in the
Swap Agreement, if to Agent, mailed or delivered to it, addressed to KeyBank
National Association, 127 Public Square, Cleveland, Ohio 44114, Attention:
Institutional Bank, or, as to each party, at such other address as shall be
designated by such party in a written notice to each of the other parties. All
notices, statements, requests, demands and other communications provided for
hereunder shall be deemed to be given or made when delivered or two Business
Days after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that all notices hereunder shall not be
effective until received.

12. Amendment to Schedules to IP Security Agreement. The IP Security Agreement
is hereby amended to add a new Schedule 2 (Litigation and Administrative
Proceedings) and Schedule 3 (Liens) thereto, in the form, respectively, of
Schedule 2 and Schedule 3 hereto.

13. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall pay all legal fees and expenses of Agent in connection with this
Amendment.

14. Confirmation of Recitals. Borrower and Agent hereby confirm the statements
set forth in the recitals of this Amendment.

15. Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the organizational agreements of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Event of Default exists, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Swap Agreement and all Related
Writings is true and correct in all material respects as of the date hereof,
except to the extent that any such representation or warranty expressly states
that it relates to an earlier date (in which case such representation or
warranty is true an correct in all material respects as of such earlier date);
(f) on the date hereof, Borrower is not aware of any claim or offset against, or
defense or counterclaim to, Borrower’s obligations or liabilities under the Swap
Agreement or any Related

 

6



--------------------------------------------------------------------------------

Writing; and (g) this Amendment constitutes a valid and binding obligation of
Borrower in every respect, enforceable in accordance with its terms.

16. Waiver and Release. Borrower, by signing below, hereby waives and releases
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrower is aware on the date
hereof, such waiver and release being with full knowledge and understanding of
the circumstances and effect thereof and after having consulted legal counsel
with respect thereto.

17. References to IP Security Agreement and Ratification. Each reference that is
made in the IP Security Agreement or any other Related Writing shall hereafter
be construed as a reference to the IP Security Agreement as amended hereby.
Except as herein otherwise specifically provided, all terms and provisions of
the IP Security Agreement are confirmed and ratified and shall remain in full
force and effect and be unaffected hereby. This Amendment is a Related Writing.

18. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which, when so executed and delivered, shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

19. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

20. Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

21. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of New York, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

JUPITERMEDIA CORPORATION By:  

/s/    Alan M. Meckler

Name:   Alan M. Meckler Title:   Chairman and Chief Executive Officer KEYBANK
NATIONAL ASSOCIATION,
  as Agent and as a Lender By:  

/s/    Jeff Kalinowsky

  Jeff Kalinowsky   Senior Vice President

Signature Page to

First Amendment to IP Security Agreement